Nichols, Judge:
The merchandise in these cases consists of harvesting bins for apples exported from Canada and entered at Oroville, Wash., on various dates in 1964. They were assessed with duty under item 204.30, TSUS, at 16% per centum ad valorem as packing boxes, cases, crates, or other containers of wood used for packing, transport*202ing, or marketing merchandise. It is claimed in the protests that the merchandise is entitled to free entry under item 666.00, TSUS, as agricultural implements, not specially provided for.
These cases have 'been submitted on a stipulation of counsel for the respective parties which is in all material respects the same as that involved in protest fío. 65/22907, decided herewith, except for the schedule of protests and entries. Reference is made to our decision in that case. The material facts herein are the same in this case, except for dates of entry, liquidation, and protest.
Accordingly, we hold that the merchandise involved herein, represented by the items marked with the letter “A” and with the initials of the examiner on the invoices accompanying the entries covered by the protests enumerated in schedule A, annexed hereto and made a part hereof, is free of duty under item 204.27 of the Tariff Schedules of the United States, as amended by Public Law 89-241, Tariff Schedules Technical Amendments Act of 1965, T.D. 56511.
As to all other claims, the protests are overruled.
Judgment will be rendered accordingly.